          Case 5:19-cv-00210-JGB-SP Document 3 Filed 01/31/19 Page 1 of 1 Page ID #:15
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Chris Carson, Esq., SBN 280048
 Center for Disability Access
 9845 Erma Road, Suite 300, San Diego, CA 92131
 PO Box 262490, San Diego, CA 92196-2490
 Phone: (858) 375-7385
 Fax: (888) 422-5191


  ATTORNEY(S) FOR:   JOSE MADRIZ
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
JOSE MADRIZ                                                   Plaintiff(s),
                                                                               CASE NUMBER:

                                       v.
Pramote Sookprasert; Panawadee Sookprasert;
Vichai Jarusrojvuthikul; and Does 1-10

                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                    JOSE MADRIZ
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
Jose Madriz                                                                   Plaintiff

Pramote Sookprasert                                                           Defendant and Property Owner

Panawadee Sookprasert                                                         Defendant and Property Owner

Vichai Jarusrojvuthikul                                                       Defendant and Business Owner




          01/29/2019
          Date                                             Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           JOSE MADRIZ


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
